Title: To James Madison from Peter Kuhn, Jr., 31 March 1807
From: Kuhn, Peter, Jr.
To: Madison, James



Sir
Genoa 31st. March 1807.

It is long since I have had the honor of presenting you my respects for want of any thing material enough to interest your attention.
Enclosed I transmit the List of American arrivals at this Port up to the 31st. Decr. 1806.  I am in hopes that in the course of this year they may be more frequent, as some of the Vessels arrived here and sailed from hence lately having been visited by British Ships of war were permitted to proceed unmolested.  These facts clearly prove that the long supposed blockade of this Port does in reality no longer exist.  I have the honor to be respectfully Sir Your Most Obedt. & very humble Servant

Peter Kuhn Jun

